



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



L.V.R. v. Mountain Institution (Warden),









2017 BCCA 20




Date: 20170113

Docket: CA42371

Between:

L.V.R.

Appellant

(Petitioner)

And

Warden of Mountain
Institution

Respondent

(Respondent)

Restriction on publication: 
Ban on Publication

pursuant to s. 486 of
the
Criminal Code

of
any information which may identify the victims.




Before:



The Honourable Madam Justice Stromberg-Stein

The Honourable Mr. Justice Goepel

The Honourable Mr. Justice Savage




Supplementary Reasons
to
L.V.R. v. Mountain Institution (Warden)
,
2016 BCCA 467, Vancouver Docket CA42371.




Appellant Appearing in Person









Counsel for the Respondent:



L. Bantourakis

A. Brown





Place and Date of Hearing:



Vancouver, British
  Columbia

November 18, 2016





Place and Date of Judgment:



Vancouver, British
  Columbia

November
  23, 2016





Written Submissions Received:





December 6 and 19,
  2016





Date of Supplementary Judgment:



January 13, 2017














Supplementary Reasons of the Court





Summary:

Supplementary reasons as to
costs.

Supplementary Reasons for
Judgment of the Court:

[1]

The general rule is that the successful party is entitled to costs.
Section 23 of the
Court of Appeal Act
provides:

Costs

23
Unless the court
or a justice otherwise orders, the party who is successful on an appeal is
entitled to costs of the appeal including the costs of all applications made in
the appeal.

[2]

In my view, there are no reasons to depart from the general rule in this
case: see
Mapara v. Ferndale Institution (Warden)
, 2013 BCCA 120;
Vukelich
v. Mission Institution,
2005 BCCA 75.  The successful respondent is
entitled to costs.

The
Honourable Madam Justice Stromberg-Stein

The
Honourable Mr. Justice Goepel

The Honourable Mr.
Justice Savage


